In re Public Safety & Correct. Dept.; applying for writ of certiorari and/or review, stay; Parish of Jefferson, Juvenile Division, 24th Judicial District Court, Div. “ ”, No. 84-JU-508; to the Court of Appeal, Fifth Circuit, No. 85-C-431.
Denied. A stay order does not appear to be necessary at this time. Relator may reapply if such an order becomes necessary after the scheduled hearing, or relator may file a more complete application for review of the trial court’s order.
DIXON, C.J., concurs in the denial.